F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                          JUL 5 2002
                   UNITED STATES COURT OF APPEALS
                                                                    PATRICK FISHER
                                                                              Clerk
                               TENTH CIRCUIT



 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,                     No. 01-2218
                                                 (D.C. No. CR-00-801-JP)
 v.                                                 (D. New Mexico)

 ROBERTO LUIS RAMIREZ,

             Defendant - Appellant.


                          ORDER AND JUDGMENT            *




Before TACHA , Chief Judge, LUCERO , and HARTZ , Circuit Judges.


      Defendant Roberto Luis Ramirez was charged with one count of conspiring

to manufacture fifty grams of methamphetamine in violation of 21 U.S.C. § 846

and one count of manufacturing fifty grams of methamphetamine in violation of

21 U.S.C. § 841(a)(1), (b)(1)(A), and 18 U.S.C. § 2. After a three-day trial, the

jury returned a guilty verdict on the conspiracy charge and a not-guilty verdict on


      *
        The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G).
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The Court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
the substantive charge. Ramirez appeals the district court’s denial of his motion

for acquittal. Our jurisdiction rests upon 28 U.S.C. § 1291.

                                          I

      While searching for a fugitive with no ties to this case, United States

Marshals deputies came across a trailer that was emitting a strong chemical odor

that the deputies associated with methamphetamine manufacturing. Looking

through the trailer’s window, the deputies saw an apparatus used to manufacture

methamphetamine. As the deputies secured the area, a white pick-up truck

approached and stopped at a gated “dead-end area.” Two men unloaded items

from the truck and then fled on foot; neither was identified or apprehended.

      The deputies found several items near the truck that could be used in the

process of manufacturing methamphetamine, including camping fuel, plastic

tubing, and a bag of Red Devil Lye. As Ramirez states,

      The truck was registered to Alma Martinez, wife of [codefendant and
      brother-in-law] Guadalupe Lopez. In the pick up truck, agents found
      a sales receipt, traffic citation, and other paperwork related to Mr.
      Lopez. They found an identification card for Paul Rodriguez.
      Nothing in the pick up truck showed a connection with Mr. Ramirez.

(Appellant’s Br. at 3–4 (citations omitted).)

      Once a search warrant was obtained, DEA agents entered the trailer.

Inside they found “a large capacity methamphetamine laboratory” (   id. at 4) and

“an ongoing methamphetamine ‘cook’” (1 R. Doc. 49 at 2). A flask in the trailer


                                         -2-
contained 4312 grams of a mixture that would yield 2890 grams of pure

methamphetamine. Also in the trailer was a wallet bearing identification of

Ernesto Garcia.

      A fingerprint expert lifted seventy-two latent fingerprints from items in the

trailer. Of these, seven matched Ramirez’s fingerprints. A pair of prints was

lifted off a twenty-two-liter flask containing methamphetamine hydro iodide.

One print was lifted from a temperature control device connected to the flask.

One was lifted from a bowl containing yellow chemical residue. Two prints were

lifted from an eleven-liter flask. And one fingerprint was lifted off a five-gallon

water bottle containing “pseudoephedrine tablets in the process of breaking

down.” (Appellant’s Br. at 5.) (Pseudoephedrine is a precursor used in the

manufacture of methamphetamine.)

      At trial, Ramirez testified that the matching fingerprints did not establish

his membership in a conspiracy to manufacture methamphetamine. He claimed

that Ernesto Garcia paid him $200 to clean the trailer. Ramirez took such odd

jobs, according to his testimony, because he was having economic troubles. “In

the process of cleaning,” Ramirez remarkably asserts, “he had probably handled

the items on which his fingerprints were found.” (   Id. at 8.) According to

Ramirez, he barely knew his brother-in-law Guadalupe Lopez and—in a facial

demonstration of naivete—was not aware that the trailer was being used as a


                                          -3-
methamphetamine lab. ( Id. (stating that “[h]e did not know he was walking into

a meth lab”).)

      This testimony notwithstanding, the evidence showed that the trailer’s

electricity bill—though in the name of another individual—was sent to Ramirez’s

house. Guadalupe Lopez gave Ramirez an automobile that Lopez would

sometimes borrow without explaining why he needed it. At one point, Lopez

incurred more than $700 in charges on Ramirez’s cellular telephone. And

although Lopez lived just minutes away, he occasionally spent the night at the

Ramirez residence. A handgun found in Ramirez’s house was, according to

Ramirez, probably the property of Lopez. Finally, the veracity of Ramirez’s

testimony was called into question by evidence that in July 1999, he offered a

prison guard a “substantial sum of money”—100,000 Mexican pesos—to help

him escape. (Appellant’s Br. at 19;   see 3 Tr. at 418.)

                                          II

      Ramirez observes that the district court characterized the case against him

as “a close, circumstantial case” and speculates that the court harbored doubts

“about having denied the motion for judgment of acquittal.” (Appellant’s Br. at

2.) On the record before us, defendant’s speculation is not readily

understandable. Neither the “closeness” of a case nor the government’s reliance

on circumstantial evidence to prove defendant’s guilt, however, resolves the


                                          -4-
question whether the district court properly denied defendant’s motion for

acquittal. We review that decision de novo and will reverse only “if no rational

trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.”   United States v. Austin , 231 F.3d 1278, 1283 (10th Cir.

2000) (quotation omitted). Furthermore, we take “the evidence—both direct and

circumstantial, together with the reasonable inferences to be drawn therefrom—in

the light most favorable to the government.”     United States v. Hanzlicek , 187

F.3d 1228, 1239 (10th Cir. 1999) (quotation omitted). At the outset of our

analysis, we note that Ramirez does not take issue with the sentence imposed by

the district court— inter alia , 120 months’ imprisonment—and he does not claim

that he is entitled to relief because the jury’s verdicts—guilty of conspiracy but

not guilty of the substantive offense—are allegedly inconsistent.    See United

States v. Jaynes , 75 F.3d 1493, 1508 (10th Cir. 1996) (stating that “consistency

in verdicts is not required”).

      Ramirez claims that “the evidence . . . fails to prove beyond a reasonable

doubt that he entered into an agreement to conspire to manufacture

methamphetamine.” (Appellant’s Br. at 13–14.) “The only way the jury could

have reached its verdict,” claims Ramirez, “was by piling inference upon

inference.” ( Id. at 14.)

      “Conspiracy prosecutions must demonstrate that two or more persons


                                           -5-
agreed to violate the law, that the defendant knew at least the essential objectives

of the conspiracy, that the defendant knowingly and voluntarily became a part of

the conspiracy, and that the coconspirators were interdependent.”     United States

v. Davis , 1 F.3d 1014, 1017 (10th Cir. 1993). Ramirez claims that the evidence,

which we summarized above, does not support the jury’s findings that he knew at

least the essential objective of the conspiracy and that he knowingly and

voluntarily became a part of the conspiracy. (Appellant’s Br. at 15–16.)

       We disagree. Although it is true that this Court in   United States v.

Rahseparian stated that “[a] defendant’s knowledge of the purpose of the

criminal conspiracy must be shown by ‘clear, unequivocal evidence,’” 231 F.3d

1257, 1262 (10th Cir. 2000) (quoting     United States v. Austin , 786 F.2d 986, 988

(10th Cir. 1986)), the same opinion notes that “we have repeatedly held that

circumstantial evidence may support a jury’s reasonable inference of guilty

knowledge by the defendant,”     id. We cannot say that the jury in this case

“engaged ‘in a degree of speculation and conjecture that renders its findings a

guess or mere possibility.’”   Id. (quoting United States v. Jones , 44 F.3d 860, 865

(10th Cir. 1995)).

       Without question, Ramirez was present at and familiar with the trailer

containing what he terms “a large capacity methamphetamine laboratory.”

(Appellant’s Br. at 4.) Fingerprints matching his were found on several pieces of


                                            -6-
methamphetamine apparatus containing substances well along the way to

completion of methamphetamine production. He had a substantial familial and

financial relationship with at least one coconspirator, Guadalupe Lopez. We also

note that evidence of Ramirez’s efforts to escape are probative of his

consciousness of guilt.     See Fed. R. Evid. 404(b); United States v. Bartelho , 129

F.3d 663, 677 (1st Cir. 1997).

       Ramirez correctly cites     United States v. Quiroz-Hernandez   , 48 F.3d 858

(5th Cir. 1995), for the proposition that “[m]ere presence at the scene of a crime

or close association with others will not alone support the inference of a

conspiracy.” (Appellant’s Br. at 16.) As        Quiroz-Hernandez states, however,

these very factors may be significant “within the context of the circumstances

under which [they] occur[].” 48 F.3d at 866. “Circumstances altogether

inconclusive, if separately considered, may, by their number and joint operation

. . . be sufficient to constitute conclusive proof of guilt.”   Id. (quotation omitted

and ellipses in original).

       It makes no difference that the evidence against Ramirez can be

“explained.” ( See Appellant’s Br. at 17 (“The fact that the electric bill was sent

to his house was explained by Otelia Lopez, Mr. Ramirez’ mother-in-law, and

Mr. Ramirez’ wife.”); id. at 18 (stating that “Ramirez admitted that he entered the

trailer despite a strong chemical smell and handled the flasks, although he


                                               -7-
testified the reason for doing so was to clean the trailer at Garcia’s request”

(quotation omitted)); id. at 18 (“[M]r. Ramirez’ testimony reflects that he had

frequent contact with Mr. Lopez based on the family relationship, but did not

necessarily like or get along with him.”);      id. at 19 (referring to Ramirez’s

attempted escape and stating, “While such evidence can support a finding of

guilt, Mr. Ramirez explained that, since the others knew he was not involved, he

hoped they would help him.”).) As we held in         Jaynes ,

       The evidence necessary to support a verdict need not conclusively
       exclude every other reasonable hypothesis and need not negate all
       possibilities except guilt. It only has to reasonably support the jury’s
       finding of guilt beyond a reasonable doubt. In reviewing a
       conviction for sufficiency of the evidence, we cannot weigh
       conflicting evidence or the credibility of witnesses since that duty is
       exclusively delegated to the jury. We must accept the jury’s
       resolution of the evidence as long as it is within the bounds of
       reason. In viewing the evidence in the light most favorable to the
       government, we necessarily resolve any conflicts in the evidence in
       favor of the government and assume the jury found that evidence
       credible.

75 F.3d at 1498 (quotations omitted).

                                              III

       Ramirez’s conviction is    AFFIRMED .



                                             ENTERED FOR THE COURT


                                             Carlos F. Lucero
                                             Circuit Judge

                                              -8-